Citation Nr: 1823998	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-21 141	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO in Columbia, South Carolina.  

In April 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

This matter was before the Board in August 2015 and July 2017 in which the issue of service connection for a back disability was remanded in part for further development in both instances.  As remand directives have been substantially complied with the Board will proceed with adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a back disability etiologically related to service, or proximately caused by or aggravated by her service-connected fibromyalgia.





CONCLUSION OF LAW

The criteria for service connection for a back disability, to include as secondary to service-connected fibromyalgia, have not been met.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in a July 2009 letter sent prior to the adjudication of the Veteran's claims.  

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in December 2015.  Since the examination was inadequate for adjudicating the Veteran's claim, the Veteran was afforded another examination in October 2017 pursuant to the Board's remand directives.  The examiner made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and is not a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).  Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Turning to the evidence of record, a factual background of the Veteran's history shows the following detailed below.

The Veteran's service treatment records show an injury to her back in December 1996.  It was noted that the Veteran had a back contusion and was treated with Motrin.  
Prior to discharge from service, the Veteran received a comprehensive medical examination in July 2009.  The Veteran reported the 1996 injury to her back noting that she was struck in the back while running in PT formation during drill sergeant school.  She further reported experiencing chronic back pain, stiffness, spasms, increased sensitivity, weakness and bowel complaints.  Upon examination of the Veteran's thoracolumbar spine, the examiner found no evidence of radiating pain on movement, muscle spasm, or tenderness.  The straight leg test was negative on the right and left.  Range of motion (ROM) was within normal limits.  The examiner further noted that pain, weakness, lack of endurance, fatigue, or incoordination does not impact ROM after repetitive use, and there was no evidence of intervertebral disc syndrome (IVDS), bowel, or bladder dysfunction.  X-rays revealed negative results for any thoracic and lumbosacral spine conditions.  The examiner found no pathology was identified to render a diagnosis for a back condition and there was no evidence of urinary incontinence warranting a diagnosis.

In December 2011, the Veteran's private physician noted that the Veteran's fibromyalgia exacerbates pain from the Veteran's cervical, thoracic, and lumbar spondylosis, right-sided sacroiliitis, and right hip bursitis.

In July 2013, the Veteran had a periodic health examination with her private physician, the Veteran reported worsening pain in her muscles that is transient and migratory.  With regards to her joints and extremities, the examiner noted full ROM in all joints, no joint effusions, spinal deformity, edema, and reflexes, motor strength, and sensory function were all normal. 

Records from January 2014 to May 2015 from Dr. T.A. shows no reports of back pain and that prescriptions for Flexeril and Zanaflex were prescribed for the Veteran's fibromyalgia for general body pains the Veteran experiences at night or on bad days for acute pain.

In her April 2015 hearing, the Veteran reported having a back injury during a running drill.  She reported being treated with pain pills, icing, and warming, but no diagnosis of a back condition other than a bruise.  She further reported being given a verbal profile as opposed to a written profile.  The Veteran testified that she has experienced pain in her back since that time and her private physician has suggested the pain could be caused by her fibromyalgia. She further testified that she takes Flexeril every night for her back; however, the pain is not much better.  

In December 2015, the Veteran received a Back Disability Benefits Questionnaire (DBQ) in which the Veteran reported being attacked by a male soldier during a PT run.  She reported the pain is in the lumbar spine and is present most of the time, and she gets massages and uses a device to massage her back for treatment.  The Veteran reported no radiation of pain, no flare-ups, no functional loss, and no incontinence of urine or bowels.  She does not use an assistive device for her back, and can sit for 30 minutes, and walk for an unknown distance.  

Upon examination, ROM findings showed forward flexion was limited to 30 degrees, extension was limited to 10 degrees, right and left lateral flexion were both limited to 30 degrees, and right and left lateral rotation were both limited to 30 degrees.  The examiner noted functional loss in that the Veteran was unable to bend over to pick up items from the floor.  The examiner also noted no pain on examination, and pain, weakness, fatigability, and incoordination do not limit functional ability with repeated use over a period of time.  There was no evidence of neurologic abnormalities, ankylosis, or IVDS.  The examiner diagnosed the Veteran with lumbosacral strain and found that the Veteran's back condition was not related to service.  In doing so, the examiner noted that the Veteran had one encounter for lumbar spine pain in December 1996 with no evidence of back pain as an issue listed on her retirement examination in 2009.  The examiner further noted that there is no evidence of a chronic back condition that occurred and persisted during service.  

Since the December 2015 examiner did not address the question of whether the Veteran's back condition was caused by the Veteran's service-connected fibromyalgia, the Veteran was afforded another back DBQ in October 2017.
In the Veteran's October 2017 DBQ, the Veteran reported being hit in the back in drill sergeant school resulting in pain in her lower thoracic spine through her lumbar spine.  She reported having no radiating pain, and that she can sit and walk for 30 minutes with no assistive device, but that she has no flare-ups and no functional loss.  The examiner noted ROM findings showed forward flexion limited to 35 degrees, extension limited to 20 degrees, right and left lateral flexion were both limited to 30 degrees, and right and left lateral rotation were both limited to 30 degrees.  The examiner noted pain with extension, but no pain with weight-bearing, and that the Veteran was unable to pick up items from the floor.  Pain, weakness, fatigability, and incoordination did not limit functional ability after repeated use over time.  The Veteran had no evidence of ankylosis, IVDS, or other neurologic abnormalities.  

The examiner found that the Veteran did not have a back disability explaining that the Veteran did not have any underlying pathology causing the decrease in ROM and pain symptomology; but that the Veteran's decreased ROM and pain are symptoms of her fibromyalgia.  The examiner explained that fibromyalgia is a chronic condition characterized by pain, fatigue, and sleep disturbance that result in limitations of various musculoskeletal structures of the body as present on the Veteran's exam.  The examiner further explained that during the Veteran's report of low back pain in 1996, there was no traumas or injuries reported on said exam, and there have been several physical examinations performed since 1996 up to separation in 2009 with no mention of back conditions or issues.  As a result, the examiner found that the Veteran does not have a back condition that is causally related to service.  The examiner further found that the Veteran does not have a back condition caused or aggravated by her fibromyalgia as her pain and decreased ROM are symptoms of her fibromyalgia rather than a diagnosed back disability.

Legal Analysis

Considering the evidence of record, the Board finds that the Veteran does not have a back disability that was caused by service or that was proximately caused by her service-connected fibromyalgia.  Rather, the Veteran's back pain is a symptom of her fibromyalgia which has already been contemplated in the Veteran's service-connected fibromyalgia rating.  In so finding, the Board reiterates that direct service connection requires an in-service event or injury, a current diagnosis, and a causal relationship between the two.  While, the evidence shows that the Veteran has an in-service injury occurring to her back in 1996, the evidence does not support a current diagnosed back disability that would warrant service connection on a direct or secondary basis.  

The evidence shows that the December 2015 examiner appears to have diagnosed the Veteran with lumbosacral strain, while the October 2017 examiner found no back disability at all.  In evaluating the evidence, the Board finds that the December 2015 examination carries low probative value.  In so finding, the Board notes that when diagnosing the Veteran with lumbosacral strain, the examiner also noted a diagnosis date of 1996 which corresponds to the Veteran's in-service injury to her back.  Thus, the Board is unclear whether the examiner is merely referencing the Veteran's past injury or whether the examiner was providing a current diagnosis.  Additionally, while the examiner found that the Veteran's back condition was not related to service, the examination failed to address whether the Veteran's back condition was proximately caused by the Veteran's fibromyalgia and was deemed inadequate in the Board's prior remand.  The Board also finds the opinion inadequate since the date of diagnosis is unclear.  As such, this opinion is given low probative value.  

Alternatively, the October 2017 examination is highly probative as the examination is credible, consistent with the other evidence of record, and is supported by detailed rationale.  As mentioned previously, the examiner did not find a back disability existed explaining that the Veteran's decreased ROM findings and pain in her back are symptoms of her service-connected fibromyalgia.  The examiner further explained that no pathology existed to support the diagnosis of a back disability.  As a result, the examiner found no causal relationship to service or that the Veteran's service-connected fibromyalgia caused a back disability.  

The examiner's findings are consistent with the record in that the Veteran's x-rays showed no abnormalities to her back.  The Veteran's records further confirm the examiner's findings that pain and disturbed sleep are symptoms of fibromyalgia as the Veteran's records have significant complaints for pain to various areas of her body, in addition to her back; however, there is no diagnosed back condition, but rather, prescriptions for muscle pains.  Moreover, the Veteran was prescribed Doxepin and other medications for insomnia.  

The Veteran contends that she is being treated for lumbar strain and spondylosis; however, the evidence does not support the Veteran's contention.  The Board notes that the Veteran's private physician noted that the Veteran's back pain was related to her fibromyalgia.  However, in doing so, the examiner did not diagnose the Veteran with a back disability.  Although the examiner noted "the Veteran's fibromyalgia exacerbates pain from the Veteran's cervical, thoracic, and lumbar spondylosis, right-sided sacroiliitis, and right hip bursitis," this statement alone does not equate to an unequivocal diagnosis of a back disability.  Moreover, there is no evidence of record that shows the Veteran is being treated for a back disability.  As mentioned previously, the Veteran has merely received medications for muscle pain.  

The Veteran has also intimated that the October 2017 examination is inadequate contending that it did not take into account prior medical records; however, the evidence does not support this contention.  In addition to noting that the examiner reviewed the Veteran's claims file, the examiner listed specific references to the Veteran's medical records including medical notations from the Veteran's in-service injury until 2017.  The examiner further provided a detailed rationale supporting her conclusion to include medical literature.  

Considering the above, the Board finds the most probative evidence of record is the Veteran's October 2017 examination which found that the Veteran does not have a back disability.  The Veteran's 10 percent rating for her service-connected fibromyalgia considers the Veteran's pain, fatigue, and sleep disturbance.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Therefore, in the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is denied on a direct and secondary basis.  


ORDER


Entitlement to service connection for a back disability to include as secondary to service-connected fibromyalgia, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


